DETAILED ACTION
	Claims 1-10, 12-14, 18, 20-25 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 (where claim 1, 3-5 are linking claims), drawn to a miRNA hairpin comprising a sequence of SEQ ID NO: 1 and a sequence of  SEQ ID NO: 2.
Group II, claim(s) 1-5 (where claim 1, 3-5 are linking claims), drawn to a miRNA hairpin comprising a sequence of SEQ ID NO: 3 and a sequence of  SEQ ID NO: 4.
Group III, claim(s) 1-5 (where claim 1, 3-5 are linking claims), drawn to a miRNA hairpin comprising a sequence of SEQ ID NO: 7 and a sequence of  SEQ ID NO: 8.
Group IV, claim(s) 1-5 (where claim 1, 3-5 are linking claims), drawn to a miRNA hairpin comprising a sequence of SEQ ID NO: 9 and a sequence of  SEQ ID NO: 10.
Group V, claim(s) 1-5 (where claim 1, 3-5 are linking claims), drawn to a miRNA hairpin comprising a sequence of SEQ ID NO: 11 and a sequence of  SEQ ID NO: 12.
Group VI, claim(s) 1-5 (where claim 1, 3-5 are linking claims), drawn to a miRNA hairpin comprising a sequence of SEQ ID NO: 13 and a sequence of  SEQ ID NO: 14.
Group VII, claim(s) 1-5 (where claim 1, 3-5 are linking claims), drawn to a miRNA hairpin comprising a sequence of SEQ ID NO: 15 and a sequence of  SEQ ID NO: 16.

Group VIII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 20 and a sequence of  SEQ ID NO: 21.
Group IX, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 23 and a sequence of  SEQ ID NO: 24.
Group X, claim(s) 6, 7, 8, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 27 and a sequence of  SEQ ID NO: 28.
Group XI, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 30 and a sequence of  SEQ ID NO: 31.
Group XII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 33 and a sequence of  SEQ ID NO: 34.
Group XIII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 36 and a sequence of  SEQ ID NO: 37.
Group XIV, claim(s) 6, 7, 10, 12-14 (where claim  6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 39 and a sequence of  SEQ ID NO: 40.
Group XV, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 42 and a sequence of  SEQ ID NO: 43.
Group XVI, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 45 and a sequence of  SEQ ID NO: 46.
Group XVII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 48 and a sequence of  SEQ ID NO: 49.
Group XVIII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 51 and a sequence of  SEQ ID NO: 52.
Group XIV, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 54 and a sequence of  SEQ ID NO: 55.
Group XX, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 57 and a sequence of  SEQ ID NO: 58.
Group XXI, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims),  drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 60 and a sequence of  SEQ ID NO: 61.
Group XXII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 63 and a sequence of  SEQ ID NO: 64.
Group XXIII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims),  drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 66 and a sequence of  SEQ ID NO: 67.
Group XXIV, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 69 and a sequence of  SEQ ID NO: 70.
Group XXV, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 72 and a sequence of  SEQ ID NO: 73.
Group XXVI, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 75 and a sequence of  SEQ ID NO: 76.
Group XXVII, claim(s) 1, 6, 7, 10, 12-14 (where claim 1, 6, 10, 12-14 are linking claims),  drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 78 and a sequence of  SEQ ID NO: 79.
Group XXVIII, claim(s) 6, 7, 10, 12-14 (where claim 6, 10, 12-14 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 81 and a sequence of  SEQ ID NO: 82.

Group XXIV, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 84 and a sequence of  SEQ ID NO: 85.
Group XXX, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 87 and a sequence of  SEQ ID NO: 88.
Group XXXI, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 90 and a sequence of  SEQ ID NO: 91.
Group XXXII, claim(s) 6, 8, 9, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 93 and a sequence of  SEQ ID NO: 94.
Group XXXIV, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 96 and a sequence of  SEQ ID NO: 97.
Group XXXV, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 99 and a sequence of  SEQ ID NO: 100.
Group XXXVI, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 102 and a sequence of  SEQ ID NO: 103.
Group XXXVII, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 105 and a sequence of  SEQ ID NO: 106.
Group XXXVIII, claim(s) 6, 8, 18, 23 (where claims 6, 18, 23 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 108 and a sequence of  SEQ ID NO: 109.

Group XXXIX, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 93
 and a sequence of  SEQ ID NO: 94.
Group XL, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 111 and a sequence of  SEQ ID NO: 112.
Group XLI, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 114 and a sequence of  SEQ ID NO: 115.
Group XLII, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 117 and a sequence of  SEQ ID NO: 118.
Group XLIII, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 120 and a sequence of  SEQ ID NO: 121.
Group XLIV, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 123 and a sequence of  SEQ ID NO: 124.
Group XLV, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 126 and a sequence of  SEQ ID NO: 127.
Group XLVI, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 129 and a sequence of  SEQ ID NO: 130.

Group XLVII, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 132 and a sequence of  SEQ ID NO: 133.
Group XLVIII, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 135 and a sequence of  SEQ ID NO: 136.
Group XLIX, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 138 and a sequence of  SEQ ID NO: 139.
Group L, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 141 and a sequence of  SEQ ID NO: 142.
Group LI, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 144 and a sequence of  SEQ ID NO: 145.
Group LII, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 147 and a sequence of  SEQ ID NO: 148.
Group LIII, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 150 and a sequence of  SEQ ID NO: 151.
Group LIV, claim(s) 6, 10, 22, 25 (where claims 6, 22, 25 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 153 and a sequence of  SEQ ID NO: 154.

Group LV, claim(s) 6, 9, 21, 24 (where claims 6, 21, 24 are linking claims), drawn to a cassette that includes a miRNA comprising a sequence of SEQ ID NO: 22 and a sequence of  SEQ ID NO: 23.

Groups LVI-LXXXV, claim 18, drawn to a plasmid a sequence according to SEQ ID NO: 178-207, respectively (i.e., LV is SEQ ID NO: 179, LVI is SEQ ID NO: 180, LVII is SEQ ID NO: 181, and so forth).


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

I-LV lack unity of invention because even though the inventions of these groups require the technical feature of a miRNA-hairpin for encoding a virus that, when processed by a virus-infected cell increases the therapeutic effectiveness of the virus including a cassette that encodes the miRNA (e.g., see claims 1 and  6), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al, (Human Molecular Genetics (2016), 23:668-681, cited in the International Search Report (ISR) of the international stage of this application).  Wang et al. teaches a recombinant adeno-associated virus (rAAV) comprising a cassette which encodes and expresses a miRNA targeting SOD1, which when injected into a subject, knocked down mutant SOD1 and slowed the progression of ALS in the subject (e.g., see abstract).  Therefore, the technical feature which links the inventions I-LV does not make a contribution over the prior art in view of Wang et al. and, by rule, unity of invention does not exist.
LVI-LXXXV lack unity of invention because the groups do not share the same or corresponding technical feature, as each invention is drawn to a distinct sequence pair  It is also noted that the miRNA sequences of I-LV are also each drawn to a distinct sequence pair.
.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635